Exhibit 10.4

 

THIRD AMENDMENT TO THE

SECOND SUPPLEMENT TO THE

DYNEGY INC. EXECUTIVE SEVERANCE PAY PLAN

 

WHEREAS, Dynegy Inc. (the “Company”) and certain subsidiaries and affiliated
entities have heretofore established the Dynegy Inc. Executive Severance Pay
Plan (the “Plan”);

 

WHEREAS, the Company has heretofore adopted the Second Supplement to the Dynegy
Inc. Executive Severance Pay Plan (the “Second Supplement”) on behalf of itself
and all of its subsidiaries and affiliated entities that participate in the
Plan;

 

WHEREAS, the Company has adopted an amendment (the “First Amendment”) to the
Second Supplement;

 

WHEREAS, the Company maintains certain plans under which stock options have been
granted to eligible employees (the “Stock Option Plans”);

 

WHEREAS, the Company desires to amend the Second Supplement on behalf of itself
and its participating subsidiaries and affiliated entities in order to clarify
that the First Amendment was not intended to restrict any discretionary power or
authority provided for in the Stock Option Plans, including, without limitation,
the power or authority to make any changes to or (together with any appropriate
payment, if applicable, provided for in the relevant plan) cancellations of
outstanding stock options in connection with a change in control; and

 

WHEREAS, Section 4.3 of the Second Supplement provides that the Board of
Directors of the Company (or the Compensation Committee of the Board) may amend
the Second Supplement;

 

NOW, THEREFORE, the Second Supplement is hereby amended as follows, effective as
of June 22, 2005:

 

1. Section 3.1(c) of the Second Supplement is amended in its entirety to provide
as follows:

 

“All of the Covered Individual’s outstanding stock options, restricted stock
awards, phantom stock and other equity-based awards previously granted by his
Employer(s) shall become fully vested and immediately exercisable in full on the
date of a Change in Control and such stock options shall remain exercisable from
such date for the lesser of: (1) five (5) years from the date of such a Change
in Control; (2) the remaining period of time for exercise of such stock options
under the option
agreement(s) pursuant to which such stock options were granted (irrespective of
any mandatory exercise period specified therein that would otherwise be
triggered by the termination of employment of such Covered Individual); or
(3) such period of time (which period of time may



--------------------------------------------------------------------------------

end as early as the consummation of a Change in Control) as the Board of
Directors may determine in connection with or in contemplation of a Change in
Control in the exercise of its discretion under the applicable stock option
plans, with respect to which the Board of Directors has the discretion to, among
other things, require the surrender of stock options (which surrender may be in
exchange for a cash payment, if applicable) and to cancel such stock options
upon the consummation of a Change in Control as further described in the
applicable stock option plans;”

 

2. Section 4.12 of the Second Supplement is amended in its entirety to provide
as follows:

 

“4.12 Equity-Based Awards. This Section 4.12 applies only to Covered Individuals
whose employment is not subject to an Involuntary Termination. Covered
Individuals whose employment is subject to an Involuntary Termination are
subject to the provisions of Subsection 3.1(c) hereof. Any outstanding stock
options, restricted stock awards, phantom stock and other equity-based awards
previously granted to a Covered Individual by his Employer(s) shall immediately
vest upon a Change in Control involving a Covered Individual’s Principal
Business Unit (but only with respect to Principal Business Unit Covered
Individuals) or, in the alternative, a Change in Control involving Dynegy Inc.
(with respect to all Covered Individuals). With respect to any outstanding stock
options vested pursuant to this Section 4.12, such stock options shall remain
fully exercisable by such Covered Individuals for the lesser of: (1) five
(5) years from the date of such a Change in Control, provided, that in the case
of a Change in Control involving Dynegy Inc., such exercise period shall not be
subject to the five-year limitation set forth in this clause (1); (2) the
remaining period of time for exercise of such stock options under the option
agreement(s) pursuant to which such stock options were granted; or (3) such
period of time (which period of time may end as early as the consummation of a
Change in Control) as the Board of Directors may determine in connection with or
in contemplation of a Change in Control in the exercise of its discretion under
the applicable stock option plans, with respect to which the Board of Directors
has the discretion to, among other things, require the surrender of stock
options (which surrender may be in exchange for a cash payment, if applicable)
and to cancel such stock options upon the consummation of a Change in Control as
further described in the applicable stock option plans. If a Covered
Individual’s employment becomes subject to an Involuntary Termination after his
stock options have vested under this Section 4.12, the stock option exercise
provisions of Subsection 3.1(c) shall apply upon such Covered Individual
becoming subject to an Involuntary Termination.”

 

3. Except as modified herein, the Second Supplement shall remain in full force
and effect.



--------------------------------------------------------------------------------

EXECUTED this 31st day of October, 2005.

 

DYNEGY INC. By:  

/s/ R. Blake Young

--------------------------------------------------------------------------------

    R. Blake Young     Executive Vice President,     Administration and
Technology